In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00299-CV

TARRANT COUNTY HOSPITAL                   §   On Appeal from the 67th District Court
DISTRICT D/B/A JPS HEALTH
NETWORK, Appellant                        §   of Tarrant County (067-317133-20)

V.                                        §   March 10, 2022

SANDRA DOWDY, Appellee                    §   Memorandum Opinion by Justice Womack

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order denying appellant Tarrant County Hospital District

d/b/a JPS Health Network’s (TCHD) plea to the jurisdiction. We reverse the trial

court’s order denying TCHD’s plea to the jurisdiction, and we render a judgment that

appellee Sandra Dowdy’s claims against TCHD are dismissed.

      It is further ordered that appellee Sandra Dowdy shall bear the costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By /s/ Dana Womack
   Justice Dana Womack